UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):May 7, 2012 (Exact Name of Registrant as Specified in its Charter) Delaware 1-7201 33-0379007 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1 AVX Boulevard Fountain Inn, South Carolina (Address of principal executive offices) (Zip Code) (864) 967-2150 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On May 7, 2012, the Board of Directors of AVX Corporation (the “Company”) approved an amendment, effective immediately, to the Bylaws of the Company that had previously been in effect since March 30, 2009.The amendment added a new Section 7, Forum for Intra-corporate Disputes, in the existing Article XI to provide that in the event of any intra-corporate dispute, the exclusive forum for resolution of such dispute shall be the United States District Court for the District of Delaware sitting in New Castle County or, if such court lacks subject matter jurisdiction, the state courts of the District of Delaware with jurisdiction over New Castle County.A copy of the Company’s Bylaws, as amended and restated, is included as Exhibit 3.2 to this report. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Amended and Restated Bylaws of AVX Corporation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 11, 2012 AVX CORPORATION By: /s/ Kurt P. Cummings Name: Kurt P. Cummings Title: Vice President, Chief Financial Officer, Treasurer and Secretary Exhibit Index Exhibit No. Description Amended and Restated Bylaws of AVX Corporation
